Exhibit 10.2

 

EXECUTION COPY

 

SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT

 

This SECOND AMENDMENT TO SECOND LIEN CREDIT AGREEMENT (this “Amendment”) is
entered into as of June 26, 2008 (the “Amendment Effective Date”), by and among
KRATOS DEFENSE AND SECURITY SOLUTIONS, INC., a Delaware corporation
(“Borrower”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”) and the Lenders party hereto.

 

RECITALS

 

WHEREAS, reference is made to that certain Second Lien Credit Agreement, dated
as of December 31, 2007 (as amended from time to time, the “Credit Agreement”;
capitalized terms used herein without definition have the meanings ascribed to
such terms in the Credit Agreement), among Borrower, KeyBank National
Association, as administrative agent and issuing lender thereunder, and the
lenders party thereto;

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement to allow for certain additional add-backs to
Consolidated EBITDA (as included in the Borrower’s computation of the Maximum
First Lien Leverage Ratio, Maximum Total Leverage Ratio, the Minimum Fixed
Charge Coverage Ratio and Minimum Consolidated EBITDA covenants set forth in
Sections 7.12(a), (b), (d) and (e));

 

WHEREAS, Borrower has further requested that the Lenders approve the Unsecured
Subordinated Convertible Notes issued by SYS, which will be a Subsidiary of the
Borrower upon the consummation of the Acquisition of SYS by the Borrower, in the
face amount of $3,125,000 (collectively the “Subordinated Notes”) as
Subordinated Debt for purposes of Section 7.1(f) of the Credit Agreement;

 

WHEREAS, subject to the terms and conditions hereof, the Administrative Agent
and the Lenders have agreed to make such requested amendments to the Credit
Agreement and approve such Subordinated Notes;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

Section 1.                                Section References.  Unless otherwise
expressly stated herein, all Section references herein shall refer to Sections
of the Credit Agreement.

 

Section 2.                                Amendments to Section 1.1 of the
Credit Agreement.

 

(a)                      Section 1.1 of the Credit Agreement is hereby amended
by adding the following clause (l) to the definition of “Consolidated EBITDA”,
immediately after existing clause (k) thereof:

 

--------------------------------------------------------------------------------


 

“(l)                               amounts representing actual transaction costs
incurred by the target in any Permitted Acquisition consummated by the Borrower
in which 100% of the purchase price in connection therewith (as set forth in the
definitive purchase agreement with respect thereto and if not specified therein,
then based on a valuation acceptable to the Lenders) is paid in Equity
Securities of the Company, provided that such amounts (i) shall be limited to
transaction costs paid in cash and incurred directly in connection with such
Permitted Acquisition and prior to the consummation of such Permitted
Acquisition and (ii) shall not exceed, with respect to each such Permitted
Acquisition, an aggregate amount equal to 5.0% of the purchase price in
connection therewith (as set forth in the definitive purchase agreement with
respect thereto and if not specified therein, then based on a valuation
acceptable to the Lenders);”

 

Section 3.                                Approval of the Subordinated Notes. 
The Lenders hereby approve the Subordinated Notes as Subordinated Debt for
purposes of compliance with Section 7.1(f) of the Credit Agreement; provided,
however, that such approval is expressly conditioned on receipt of a duly
executed Subordination Agreement in the form attached hereto as Exhibit A from
holders of Subordinated Notes representing no less than 95% of the aggregate
principal amount of all Subordinated Notes within ten (10) days from the closing
of the Acquisition of SYS by the Borrower; provided further that the Borrower
shall use its best efforts to obtain a duly executed Subordination Agreement in
the form attached hereto as Exhibit A from all remaining holders as soon as
possible.

 

Section 4.                                Conditions Precedent.  The
effectiveness of this Amendment is subject to the satisfaction of each of the
following conditions precedent:

 

(a)                      The Lenders shall have received all of the following,
in form and substance satisfactory to the Lenders:

 

(i)     Amendment.  This Amendment, duly executed and delivered by each Credit
Party, the Administrative Agent, the Lenders and the First Lien Administrative
Agent;

 

(ii)     First Lien Amendment.  A copy of the Second Amendment to First Lien
Credit Agreement, in the form attached hereto as Exhibit B, duly executed and
delivered by each Credit Party, the First Lien Administrative Agent, the Lenders
and the Administrative Agent (the “First Lien Amendment”);

 

(iii)   Expenses.  The expenses and other amounts payable on the Amendment
Effective Date referred to in Section 8 hereof, including, but not limited to,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Schiff Hardin LLP, counsel to the Administrative
Agent and the Lenders) required to be reimbursed or paid by Borrower hereunder
or under any other Loan Document; and

 

2

--------------------------------------------------------------------------------


 

(iv)   Additional Information.  Such additional documents, instruments and
information as Administrative Agent may reasonably request to effect the
transactions contemplated hereby.

 

(b)                     Representations and Warranties.  On the Amendment
Effective Date, the representations and warranties contained herein and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date.

 

(c)                      Completion of Proceedings.  All partnership, corporate
and other proceedings taken or to be taken in connection with the transactions
contemplated hereby shall be satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

(d)                     No Default.  On the Amendment Effective Date after
giving effect to this Amendment, no event shall have occurred and be continuing
that would constitute a Default or an Event of Default.

 

Section 5.                                Representations and Warranties;
Reaffirmation of Grant.  Each Credit Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the Amendment Effective Date
and after giving effect to this Amendment, (a) all representations and
warranties of the Credit Parties set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects on and as of
the Amendment Effective Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date, (b) no Default or Event of Default has occurred and is continuing,
(c) the Credit Agreement (as amended by this Amendment) and all other Loan
Documents are and remain legally valid, binding obligations of the Credit
Parties, enforceable against each such Credit Party in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability and
(d) each of the Security Documents to which such Credit Party is a party and all
of the Collateral described therein do and shall continue to secure the payment
of all Obligations as set forth in such respective Security Documents.  Each
Credit Party that is a party to the Pledge and Security Agreement or any of the
other Security Documents hereby reaffirms its grant of a security interest in
the Collateral to the Administrative Agent for the ratable benefit of the
Secured Parties (as defined in the Pledge and Security Agreement), as collateral
security for the prompt and complete payment and performance when due of the
Obligations.

 

3

--------------------------------------------------------------------------------


 

Section 6.                                Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or any
other Loan Document shall survive the execution and delivery of this Amendment,
and no investigation by the Administrative Agent or the Lenders shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.  If any representation or warranty made in this
Amendment is false in any material respect as of the date made or deemed made,
then such shall constitute an Event of Default under the Credit Agreement.

 

Section 7.                                Reference to Agreement.  Each of the
Loan Documents, including the Credit Agreement, and any and all other
agreements, documents or instruments now or hereafter executed and/or delivered
pursuant to the terms hereof or pursuant to the terms of the Credit Agreement as
amended hereby, are hereby amended so that any reference in such Loan Documents
to the Credit Agreement, whether direct or indirect, shall mean a reference to
the Credit Agreement as amended hereby.  This Amendment shall constitute a Loan
Document under the Credit Agreement.

 

Section 8.                                Costs and Expenses of the Lenders. 
Company shall pay on demand all reasonable costs and expenses of the
Administrative Agent and the Lenders (including the reasonable fees, costs and
expenses of counsel to the Administrative Agent and/or the Lenders) incurred in
connection with the preparation, execution and delivery of this Amendment.

 

Section 9.                                Governing Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Section 10.                          Execution.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or electronic mail (in PDF format)) shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 11.                          Limited Effect.  This Amendment relates
only to the specific matters expressly covered herein, shall not be considered
to be a waiver of any rights, claims or remedies any Lender may have under, or
compliance by the Borrower with any term or provision of, the Credit Agreement
or any other Loan Document or applicable law, and shall not be considered to
create a course of dealing or to otherwise obligate in any respect any Lender to
execute similar or other amendments or grant any waivers under the same or
similar or other circumstances in the future.

 

4

--------------------------------------------------------------------------------


 

Section 12.                          Ratification by Guarantors.  Each of the
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Guarantors agrees and acknowledges that (i) notwithstanding the effectiveness of
this Amendment, such Guarantor’s guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor’s guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this section.  Each of the Guarantors hereby further acknowledges that Borrower,
the Administrative Agent and any Lender may from time to time enter into any
further amendments, modifications, terminations and/or waivers of any provisions
of the Loan Documents without notice to or consent from such Guarantor and
without affecting the validity or enforceability of such Guarantor’s guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of such Guarantor’s guaranty.

 

Section 13.                          Certain Waivers.  Each of the Credit
Parties hereby agrees that neither Administrative Agent nor any Lender shall be
liable under a claim of, and hereby waives any claim against Administrative
Agent and the Lenders based on, lender liability (including, but not limited to,
liability for breach of the implied covenant of good faith and fair dealing,
fraud, negligence, conversion, misrepresentation, duress, control and
interference, infliction of emotional distress and defamation and breach of
fiduciary duties) as a result of the amendments and waivers contained in this
Amendment and any discussions or actions taken or not taken by Administrative
Agent or the Lenders on or before the Amendment Effective Date or the
discussions conducted in connection therewith, or any course of action taken by
Administrative Agent or any Lender in response thereto or arising therefrom. 
This section shall survive the execution and delivery of this Amendment and the
other Loan Documents and the termination of the Credit Agreement.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

KRATOS DEFENSE AND SECURITY

 

SOLUTIONS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

MADISON RESEARCH

 

CORPORATION, an Alabama corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

 President

 

 

 

 

 

 

 

KRATOS COMMERCIAL

 

SOLUTIONS, INC. (f/k/a SecurePlanet,

 

Inc.), a Delaware corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

 Vice President, Finance

 

 

 

 

 

 

 

WFI NMC CORP., a Delaware corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

 Vice President, Finance

 

 

 

 

 

 

 

KRATOS TEXAS, INC. (f/k/a WFI

 

Texas, Inc.), a Texas corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

 Vice President, Finance

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KRATOS SOUTHEAST, INC. (f/k/a WFI

 

Georgia Inc.), a Georgia corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

 Vice President, Finance

 

 

 

 

 

 

 

KRATOS MID-ATLANTIC, INC. (f/k/a

 

WFI Delaware Inc.), a Delaware

 

corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

 Vice President, Finance

 

 

 

 

 

 

 

KRATOS GOVERNMENT

 

SOLUTIONS, INC. (f/k/a WFI

 

Government Services, Inc.), a Delaware

 

corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

 President

 

 

 

 

 

 

 

DEFENSE SYSTEMS,

 

INCORPORATED, a Virginia corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

 President

 

 

 

 

 

 

 

JMA ASSOCIATES, INC., a Delaware

 

corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

 President

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 


 

 

HAVERSTICK CONSULTING, INC., an
Indiana corporation

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

 

 

HGS HOLDINGS, INC., an Indiana
corporation

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

 

 

HAVERSTICK GOVERNMENT
SOLUTIONS, INC., an Ohio corporation

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

 

 

DTI ASSOCIATES, INC., a Virginia
corporation

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

 

 

ROCKET SUPPORT SERVICES, LLC,
an Indiana limited liability company

 

 

 

By:  HGS Holdings, Inc., its sole member
and sole manager

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KRATOS SOUTHWEST L.P. (f/k/a WFI
Southwest L.P.), a Texas limited
partnership

 

 

 

By: Kratos Texas, Inc., a Texas corporation,
its General Partner

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBORDINATION AGREEMENT

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (this “Agreement”), dated as of
                    , 2008, is made by the Holder referred to below in favor of
the Secured Parties referred to below, in connection with the Note referred to
below.

 

WHEREAS, reference is made to (i) that certain Unsecured Subordinated
Convertible Note (the “Note”), dated as of                     , by SYS, a
California corporation (“Company”) in favor of                      (“Holder”),
in the face amount of $                    , (ii) that certain First Lien Credit
Agreement (the “First Lien Credit Agreement”), dated as of December 31, 2007, by
and among Kratos Defense and Security Solutions, Inc., a Delaware corporation
(“Kratos”), the Lenders party thereto and KeyBank National Association, as
Administrative Agent (in such capacity, the “First Lien Agent” and, together
with the Lenders, the “First Lien Secured Parties”) and (iii) that certain
Second Lien Credit Agreement (the “Second Lien Credit Agreement” and, together
with the First Lien Credit Agreement, the “Credit Agreements”), dated as of
December 31, 2007, by and among Kratos, the Lenders party thereto and KeyBank
National Association, as Administrative Agent (in such capacity, the “Second
Lien Agent” and, together with the Lenders, the “Second Lien Secured Parties”). 
Except as otherwise noted below, capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to them in the First Lien Credit
Agreement.

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger and
Reorganization], dated as of February 20, 2008, Company is a wholly owned
subsidiary of Kratos.

 

WHEREAS, pursuant to Section 6.12 of each Credit Agreement, Company is required,
within 45 days from the date hereof, to become a Guarantor under and as defined
in each Credit Agreement.

 

WHEREAS, Holder is or may become financially interested in Company or its
affiliates and desires to aid Company and its affiliates, including Kratos, in
obtaining or having continued financial accommodations, whether by way of loan,
commitment to loan, extensions of credit or other financial aid.

 

NOW, THEREFORE, in order to induce the Lenders under each Credit Agreement to
extend or to continue to extend financial accommodations to the Kratos from time
to time, Holder hereby agrees as follows:

 

1.                                       Anything in the Note to the contrary
notwithstanding, the indebtedness evidenced by the Note (the “Subordinated
Indebtedness”) shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Obligations (as defined
in the First Lien Credit Agreement or the Second Lien Credit Agreement, as
applicable) of Company under each Credit Agreement or any other Loan Document
(as defined in the applicable Credit Agreement), including Company’s Guaranty
Obligations (as defined in each Credit Agreement) under the Multi-Party
Guarantee (as defined in each Credit Agreement)(such Obligations and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any bankruptcy or insolvency proceedings, whether or not
such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as the “Senior Indebtedness”):

 

--------------------------------------------------------------------------------


 

(a)                                  If any Event of Default (as defined in the
applicable Credit Agreement) under either Credit Agreement has occurred and for
so long as such Event of Default is continuing, (x) the holders of Senior
Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before Holder is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of the
Subordinated Indebtedness; (y) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which Holder would otherwise be entitled shall be
made to the holders of Senior Indebtedness; and (z) Holder shall not exercise
any remedies with respect to the collection of the Subordinated Indebtedness
against Company or any property or assets of Company.

 

(b)                                 If any payment or distribution of any
character, whether in cash, securities or other property, in respect of the
Subordinated Indebtedness shall (despite these subordination provisions) be
received by Holder in violation of clause (a) before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

 

2.                                       To the fullest extent permitted by law,
no present or future holder of Senior Indebtedness shall be prejudiced in its
right to enforce the subordination of this Agreement by any act or failure to
act on the part of Company or by any act or failure to act on the part of such
holder or any trustee or agent for such holder.  Company and Holder hereby agree
that the subordination of the Subordinated Indebtedness pursuant to this
agreement is for the benefit of the First Lien Secured Parties and the Second
Lien Secured Parties, the First Lien Secured Parties and the Second Lien Secured
Parties are obligees under this Agreement to the same extent as if their names
were written herein as such and, subject to the Intercreditor Agreement, the
First Lien Agent or the Second Lien Agent may, on behalf of the applicable
Secured Parties, proceed to enforce the subordination provisions herein.

 

3.                                       This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Senior Indebtedness is rescinded or must otherwise
be restored or returned by any holder of Senior Indebtedness upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any of the
Credit Parties (as defined in each Credit Agreement), or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, any of the Credit Parties (as defined in each Credit
Agreement) or any substantial part of the assets of any of them, or otherwise,
all as though such payments had not been made.

 

4.                                       Nothing contained in the subordination
provisions set forth above is intended to or will impair, as between Company and
Holder, the obligations of Company, which are absolute and unconditional, to pay
to Holder the principal of and interest on the Subordinated Indebtedness as and
when due and payable in accordance with its terms, or is intended to or will
affect the relative rights of Holder and other creditors of the Company other
than the holders of Senior Indebtedness.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[signatures on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Holder has caused this agreement to be executed as of the
       day of               , 2008.

 

 

HOLDER:

 

 

 

 

 

 

 

Name:

 

Title (if applicable)

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

City, State, Zip

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

SYS

 

 

 

 

 

Name:

 

Title

 

 

 

5050 Murray Canyon Rd., Ste 200

 

San Diego, California 92123

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FIRST LIEN AMENDMENT

 

--------------------------------------------------------------------------------